United States Court of Appeals
                     For the First Circuit

No. 18-1647

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARÍA RODRÍGUEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, U.S. District Judge]


                             Before

                 Torruella, Boudin, and Barron,
                         Circuit Judges.




     Derege B. Demissie and Demissie & Church on brief for
appellant.
     Jennifer Hay Zacks, Assistant United States Attorney, and
Andrew E. Lelling, United States Attorney, on brief for appellee.


                        December 13, 2019
             BOUDIN, Circuit Judge.   María Rodríguez pled guilty to

conspiring to possess and distribute heroin and fentanyl, in

violation of 21 U.S.C. § 846, and was sentenced to sixty-six months

in prison.    She now appeals to contest her sentence, disputing the

district court's drug quantity determination.

             María Rodríguez admitted that, from July 2014 through

September 23, 2015, she received heroin from her boyfriend Dedwin

Cruz-Rivera on a regular basis, much of which she then supplied to

her son William ("Will") Rodríguez, who distributed it to low-

level resellers and users.       As part of its investigation, the

government wiretapped María and Will Rodríguez's phones for one

and two months, respectively, during the fifteen-month conspiracy.

Their dealings were corroborated by intercepts of Cruz-Rivera's

phone, which was tapped for about sixth months over the course of

a year.

             In July 2017, María Rodríguez pled guilty without a plea

agreement.     The government's theory at sentencing was that María

Rodríguez was her son's sole source of heroin and all drugs handled

by him should be attributed to her.      Based on its review of 140

intercepted conversations from María and Will Rodríguez's phones,

the government estimated that during the three-month span of the

wiretaps, Will Rodríguez had distributed at least 1,261 grams of

heroin and María Rodríguez had distributed at least 200 grams of

heroin to customers other than Will.      This made María Rodríguez

                                 - 2 -
responsible for at least 1,461 grams of heroin.                   The government

only included intercepts where a deal for a specific amount of

heroin was struck, assigned the lowest conceivable value to any

transaction where the drug amount was ambiguous, and did not

extrapolate    beyond   the    three    months    of    wiretap    data     it   had

collected despite evidence that María Rodríguez and her son were

distributing     heroin       throughout       the      entire     fifteen-month

conspiracy.

          The     presentence      report      ("PSR")      agreed    with       the

government's analysis of the intercepts, but because the amounts

of heroin attributed to María Rodríguez were based on "wiretaps

and estimates," and Will Rodríguez "could have had an alternative

source of supply unknown to the government," the PSR said it was

"reasonable, if not conservative, to conclude that [she was]

accountable for at least 700 grams, but not more than 1 kilogram

of heroin."     PSR ¶ 92.     Although both parties initially objected

to the PSR's calculation of drug quantity, defense counsel later

accepted probation's calculation.

          The district court ruled that the PSR understated María

Rodríguez's     involvement     and     that      the    probation     officer's

hypothetical    adjustment     stemmed     from      speculation,     not    fact.

Instead, the court adopted the government's estimate and found

María Rodríguez responsible for more than one kilogram of heroin,

resulting in a base offense level of thirty.              Granting a two-level

                                      - 3 -
reduction in offense level for a safety valve proffer, a three-

level reduction for acceptance of responsibility, and a criminal

history category of I, the district court fixed the guideline

sentencing range ("GSR") as fifty-seven to seventy-one months of

imprisonment and imposed a sentence of sixty-six months.

          The only issue on appeal is the district court's drug

quantity determination.    Factual findings by the district court as

to drug quantity are reviewed for clear error, United States v.

Rodríguez-Lozada, 558 F.3d 29, 42 (1st Cir. 2009), and no such

error occurred here.

          A sentencing judge's task in attributing drug quantity

in a distribution conspiracy is challenging.        Important though is

the calculation, see U.S.S.G § 2D1.1(c), the sentencing judge is

often given limited data to work with and typically lacks the type

of resources mustered for a trial. Thus, the sentencing guidelines

require only that the district court "approximate the amount" of

drugs at issue, id. § 2D1.1 cmt. n.5, and "we uphold such an

approximation as long as it represents a reasoned estimate of

quantity," United States v. Webster, 54 F.3d 1, 5 (1st Cir. 1995).

          Here, the district court sensibly concluded that the

government   had   presented    a     reasonable,   and   likely    quite

conservative,   estimate   of   the    heroin   attributable   to   María

Rodríguez, and that the PSR had reduced it without good cause.

The government described how it had interpreted the intercepted

                                 - 4 -
conversations from María and Will Rodríguez's phones.                 Given that

defense   counsel      did   not   contest       those   interpretations,      the

district court reasonably accepted that the government's account

of the transactions caught on the intercepts was sound.

             Defense     counsel's        main    objection     was   that     the

government's analysis held María Rodríguez accountable for all of

Will Rodríguez's sales even where there was no direct evidence

that she was involved.       The district court did not ascribe all of

Will Rodríguez's sales to María Rodríguez, but instead determined

that she was responsible for over one kilogram of heroin based

upon several considerations: the "snapshots" of Will Rodríguez's

drug transactions caught on the intercepts, the evidence María

Rodríguez    was   her   son's     "principal      supplier,"    their     ongoing

relationship at the time the wiretaps began, and the conservative

amounts counted by the government's analysis.                 During months of

physical surveillance and wiretapped conversations, Will Rodríguez

never bought or spoke about buying heroin from anyone but his

mother, even when she could not supply him with the heroin he

requested.     A sentencing judge may "draw reasonable inferences

from   information     contained     in    the   sentencing     record,"    United

States v. Cintrón-Echautegui, 604 F.3d 1,7 (1st Cir. 2010), and

here the record supports the reasonable inference--upheld on clear

error review--that María Rodríguez was her son's principal source



                                     - 5 -
of supply, see United States v. Bernier, 660 F.3d 543, 547 (1st

Cir. 2011).

          Neither the PSR, nor defense counsel, offered any other

reason showing why the government's estimate, comprised of only

three months' worth of drug transactions during a fifteen-month

conspiracy, should be further cut in half.      Having reasonably

concluded that the government's estimate, if anything, understated

María Rodríguez's involvement, the district court did not err in

adopting it.

          Affirmed.




                              - 6 -